


Exhibit 10.39

 

LOGITECH INTERNATIONAL S.A. 2006 STOCK INCENTIVE PLAN

 

PERFORMANCE SHARE UNIT AGREEMENT

 

This Performance Share Unit Agreement, including any country-specific terms and
conditions set forth in the attached Appendix (collectively, the “Agreement”),
is between Logitech International S.A., a Swiss company (the “Company”), and the
Participant named below and is made pursuant to the Logitech International S.A.
2006 Stock Incentive Plan (the “Plan”).  To the extent any capitalized terms
used in this Agreement are not defined, they shall have the meaning given to
them in the Plan.                       In the event of a conflict between the
terms and conditions of the Plan and the terms and conditions of this Agreement,
the terms of the Plan shall prevail.

 

In consideration of the mutual agreements herein contained and intending to be
legally bound hereby, the parties agree as follows:

 

1.                                      Grant of Restricted Stock Units.  The
Company hereby grants to the Participant named below the number of Restricted
Stock Units corresponding to Shares specified below, subject to the terms and
conditions of this Agreement and of the Plan, which is incorporated in this
Agreement by reference:

 

Participant’s Name:

 

 

[NAME]

 

 

 

 

Grant Date:

 

 

[GRANT DATE]

 

 

 

 

Performance Period:

 

From:

[START DATE]

 

 

To:

[END DATE]

 

 

 

 

Total Number of Restricted Stock

 

 

[UNITS]

Units granted (subject to adjustment

 

 

 

under Section 2):

 

 

 

 

 

 

 

Vesting Date

 

 

[VESTING DATE]

 

2.                                      Vesting, Performance Conditions and
Adjustment.

 

(a)                                 Vesting.  As soon as reasonably practicable
after the close of the Performance Period and no later than the Vesting Date,
the Compensation Committee of the Company’s Board of Directors (the “Committee”)
shall determine the vested percentage of the total number of Restricted Stock
Units subject to this Award.  The vested percentage of the total number of
Restricted Stock Units subject to this Award, as determined by the Committee,
shall vest on the Vesting Date (as set forth in Section 1 above), provided that
the Participant is a Service Provider on the Vesting Date.  Such percentage
shall be calculated pursuant to the following table:

 

TSR Percentile Rank:

 

Vested Percentage:

 

75th or higher

 

150

%

60th

 

100

%

30th

 

50

%

Below 30th

 

0

%

 

--------------------------------------------------------------------------------


 

The vested percentage attributable to a TSR Percentile Rank between the 30th and
60th percentiles, or between the 60th and 75th percentiles, shall be determined
by straight-line interpolation.  In no event shall any Restricted Stock Units
vest under this Section 2 after the Participant’s termination of Service.  [AS
APPLICABLE:  Notwithstanding the foregoing, the Restricted Stock Units shall be
subject to the provisions contained in Addendum A, which is attached to this
Agreement, and to the terms and conditions of any change of control severance
agreement between the Company or Employer (as defined in Section 7) and the
Participant (a “COC Severance Agreement”).]

 

(b)                                 TSR Percentile Rank.  The term “TSR
Percentile Rank” shall mean the Company’s TSR for the Performance Period
expressed as a percentile rank relative to the TSR for the Performance Period of
all companies included in the NASDAQ 100 Index as of the close of the
Performance Period.  The term “TSR” shall mean the quotient of (i) the Average
Price of the applicable issuer’s Shares at the end of the Performance Period
minus the Average Price of such issuer’s Shares at the beginning of the
Performance Period plus any ordinary or extraordinary dividends paid by such
issuer during the Performance Period divided by (ii) the Average Price of such
issuer’s Shares at the beginning of the Performance Period.  TSR expressed as a
formula shall be as follows:

 

TSR = (Average Priceend - Average Pricebegin + Dividends) / Average Pricebegin

 

“Average Price” shall mean the average closing price over the 30 consecutive
trading days ending with (and including) the applicable day.  In calculating
TSR, all dividends shall be assumed to have been reinvested in Shares when paid.

 

(c)                                  Committee Determination.  The Committee
shall determine the Company’s TSR Percentile Rank, and its determination shall
be conclusive and binding on the Participant and the Company.  The Committee, at
its sole discretion, may make appropriate adjustments in the vesting conditions
set forth in Subsection (a) above in order to account for extraordinary events.

 

3.                                      Settlement of Vested Restricted Stock
Units.  The Participant’s vested Restricted Stock Units shall be settled
promptly after the Vesting Date pursuant to Section 2, provided that the Company
shall have no obligation to issue Shares pursuant to this Agreement unless and
until the Participant has satisfied any applicable tax and/or other obligations
pursuant to Section 9 below and such issuance otherwise complies with Applicable
Laws.  The foregoing notwithstanding, Restricted Stock Units shall in no event
be settled later than the later of (i) the March 15 of the calendar year after
the Vesting Date or (ii) the June 15 of the Company’s fiscal year after the
Vesting Date.  At the time of settlement, the Participant shall receive one
Share for each vested Restricted Stock Unit, net of applicable withholdings. 
The Company in its discretion may designate a brokerage firm to assist with
settlement of Restricted Stock Units, or as the sole means for settlement of
Restricted Stock Units.

 

4.                                      Nature of Restricted Stock Units.  The
Restricted Stock Units are mere bookkeeping entries and represent only an
unfunded and unsecured obligation of the Company to issue or deliver Shares on a
future date.  As a holder of Restricted Stock Units, the Participant has no
rights other than the rights of a general creditor of the Company.  The
Restricted Stock Units carry neither voting rights nor rights to cash or other
dividends.  The Participant has no rights as a shareholder of the Company by
virtue of the Restricted Stock Units unless and until the Restricted Stock Units
are settled by issuing or delivering Shares.

 

5.                                      Leave of Absence.  Unless otherwise
determined by the Administrator, the following provisions shall apply in the
case of an authorized leave of absence by the Participant:

 

2

--------------------------------------------------------------------------------


 

(a)                                 Subject to Applicable Laws and the terms of
a written employment agreement, if any, between the Participant and the Company
or a Subsidiary, no Restricted Stock Units subject to this Award shall vest
after the 120th day of the leave of absence.  If Applicable Laws or the terms of
a written employment agreement, if any, between the Participant and the Company
or a Subsidiary provide for a later date upon which vesting may cease, then no
Restricted Stock Units subject to this Award shall vest upon the earliest date
possible under Applicable Laws or the employment agreement.

 

(b)                                 If vesting has ceased under Section 5(a) and
Participant subsequently returns to active Service, vesting of the Restricted
Stock Units subject to this Award shall resume upon Participant’s return to
active Service as set forth in this Section 5(b)).

 

6.                                      Termination of Service.  If the
Participant’s Service terminates for any reason (including by reason of death or
Disability and whether or not such termination is later found to be invalid or
in breach of employment laws in the jurisdiction where the Participant is
employed or the terms of the Participant’s employment agreement, if any), all
unvested Restricted Stock Units shall be forfeited effective on the date the
Participant’s Service terminates.  The Participant’s date of termination of
Service shall mean the date upon which the Participant’s active Service
terminates, regardless of any notice period or period in lieu of notice of
termination of employment or similar period mandated under employment laws in
the jurisdiction where the Participant is employed or the terms of a written
employment agreement, if any. The Administrator shall have the exclusive
discretion to determine when the Participant’s active Service terminates for
purposes of this Award (i.e., when the Participant has ceased active performance
of services for purposes of vesting in this Award), including whether a leave of
absence constitutes a termination of Service for purposes of this Award.

 

7.                                      Recovery of Erroneously Awarded
Compensation.  If the Participant is now or is hereafter subject to the
Executive Clawback Policy adopted by the Company’s Board of Directors, or any
committee thereof, or any similar policy providing for the recovery of Awards,
Shares, proceeds, or payments to Participant in the event of fraud or other
circumstances, then this Award, and any Shares or other payments resulting from
settlement of the Restricted Stock Units or proceeds therefrom, are subject to
potential recovery by the Company or the Participant’s employer (the “Employer”)
under the circumstances set out in the Executive Clawback Policy or such other
similar policy as in effect from time to time.

 

8.                                      Suspension or Cancellation for
Misconduct.  If at any time (including after vesting but before settlement) the
Administrator reasonably believes that the Participant has committed an act of
misconduct as described in this Section 8, the Administrator may suspend the
vesting or settlement of Restricted Stock Units, pending a determination of
whether an act of misconduct has been committed.  If the Administrator
determines that the Participant has committed an act of embezzlement, fraud or
breach of fiduciary duty, or if the Participant makes an unauthorized disclosure
of any trade secret or confidential information of the Company or any of its
Subsidiaries or Affiliates, or induces any customer to breach a contract with
the Company or any of its Subsidiaries or Affiliates, then this Agreement shall
terminate immediately and cease to be outstanding.  Any determination by the
Administrator with respect to the foregoing shall be final, conclusive and
binding on all interested parties.  If the Participant holds the title of Vice
President or above, the determination of the Administrator shall be subject to
the approval of the Company’s Board of Directors.

 

9.                                      Responsibility for Taxes.

 

(a)                                 Regardless of any action the Company or the
Employer takes with respect to any or all income tax, social insurance, payroll
tax, fringe benefits tax, payment on account or other tax-related items related
to the Participant’s participation in the Plan and legally applicable to the
Participant

 

3

--------------------------------------------------------------------------------


 

(“Tax-Related Items”), the Participant acknowledges that the ultimate liability
for all Tax-Related Items is and remains the Participant’s responsibility and
may exceed the amount actually withheld by the Company or the Employer.  The
Participant further acknowledges that the Company and/or the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Restricted Stock Units, including,
but not limited to, the grant, vesting or settlement of the Restricted Stock
Units, the issuance of Shares upon settlement of the Restricted Stock Units, the
subsequent sale of Shares acquired pursuant to such issuance and the receipt of
any dividends and/or any dividend equivalents; and (ii) do not commit to and are
under no obligation to structure the terms of the Award or any aspect of the
Restricted Stock Units to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result.  Further, if the
Participant has become subject to Tax-Related Items in more than one
jurisdiction between the date of grant and the date of any relevant taxable or
tax withholding event, as applicable, the Participant acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.

 

(b)                                 Prior to any relevant taxable or tax
withholding event, as applicable, the Participant will pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items.  In this regard, the Participant authorizes the Company
and/or the Employer, or their respective agents, at their discretion, to satisfy
the obligations with regard to all Tax-Related Items by one or a combination of
the following:  (i) withholding from the Participant’s wages or other cash
compensation paid to the Participant by the Company and/or the Employer; or
(ii) withholding from proceeds of the sale of Shares acquired upon settlement of
the Restricted Stock Units either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant’s behalf pursuant to
this authorization); or (iii) withholding in Shares to be issued upon vesting of
the Restricted Stock Units, provided, however, that if the Participant is a
Section 16 officer of the Company under the Exchange Act, then the Company will
withhold in Shares upon the relevant taxable or tax withholding event, as
applicable, unless the use of such withholding method is problematic under
applicable tax or securities law or has materially adverse accounting
consequences, in which case, the obligation for Tax-Related Items may be
satisfied by one or a combination of methods (i) and (ii) hereof.  Depending on
the withholding method, the Company may withhold or account for Tax-Related
Items by considering applicable minimum statutory withholding rates or other
applicable withholding rates, including maximum applicable rates, in which case
the Participant will receive a refund of any over-withheld amount in cash and
will have no entitlement to the equivalent in Shares.  If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Participant is deemed to have been issued the full number of Shares subject to
the vested Restricted Stock Units, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax-Related Items due as a
result of any aspect of the Participant’s participation in the Plan.

 

(c)                                  Finally, the Participant shall pay to the
Company or the Employer any amount of Tax-Related Items that the Company or the
Employer may be required to withhold or account for as a result of the
Participant’s participation in the Plan that cannot be satisfied by the means
previously described.  The Company may refuse to issue or deliver the Shares or
the proceeds of the sale of Shares, if the Participant fails to comply with the
Participant’s obligations in connection with the Tax-Related Items.

 

10.                               Compliance with Applicable Laws; No Company
Liability.  No Shares shall be issued or delivered pursuant to the settlement of
the Restricted Stock Units unless such issuance or delivery complies with
Applicable Laws.  The Company shall not be liable to the Participant or other
persons as to (a) the non-issuance or delivery of Shares as to which the Company
has been unable to obtain from any regulatory body having jurisdiction the
authority deemed by the Company’s counsel to be necessary to the lawful issuance
or delivery of any Shares hereunder and (b) any tax consequence expected, but
not

 

4

--------------------------------------------------------------------------------


 

realized, by the Participant or other person due to the receipt, vesting or
settlement of the Restricted Stock Units.

 

11.                               Non-Transferability of Restricted Stock
Units.  The Restricted Stock Units and this Agreement may not be transferred in
any manner otherwise than by will, by the laws of descent or distribution or, if
the Company permits, by a written beneficiary designation.  The terms of the
Plan and this Agreement shall be binding upon the executors, administrators,
heirs, beneficiaries, successors and assigns of the Participant.

 

12.                               No Advice Regarding Grant.  The Company is not
providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding the Participant’s participation in the Plan, or the
Participant’s acquisition or sale of the underlying Shares.  The Participant is
hereby advised to consult with his or her own personal tax, legal and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.

 

13.                               Nature of Grant.  In accepting the grant, the
Participant acknowledges, understands and agrees that:

 

(a)                                 the Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time;

 

(b)                                 the grant of the Restricted Stock Units is
voluntary and occasional and does not create any contractual or other right to
receive future grants of Restricted Stock Units, or benefits in lieu of
Restricted Stock Units, even if Restricted Stock Units have been granted in the
past;

 

(c)                                  all decisions with respect to future
Restricted Stock Units grants, if any, will be at the sole discretion of the
Company;

 

(d)                                 the Participant’s participation in the Plan
shall not create a right to further Service with the Employer and shall not
interfere with the ability of the Employer to terminate the Participant’s
Service at any time;

 

(e)                                  the Participant is voluntarily
participating in the Plan;

 

(f)                                   the Restricted Stock Units and the Shares
subject to the Restricted Stock Units are extraordinary items that do not
constitute compensation of any kind for services of any kind rendered to the
Company or the Employer, and which are outside the scope of the Participant’s
employment contract, if any;

 

(g)                                  the Restricted Stock Units and the Shares
subject to the Restricted Stock Units are not intended to replace any pension
rights or compensation;

 

(h)                                 the Restricted Stock Units and the Shares
subject to the Restricted Stock Units are not part of normal or expected
compensation or salary for any purpose, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

 

(i)                                     the grant of the Restricted Stock Units
and the Participant’s participation in the Plan will not be interpreted to form
an employment contract or relationship with the Company or any Subsidiary or
Affiliate;

 

5

--------------------------------------------------------------------------------


 

(j)                                    the future value of the underlying Shares
is unknown and cannot be predicted with certainty;

 

(k)                                 no claim or entitlement to compensation or
damages shall arise from forfeiture of the Restricted Stock Units resulting from
termination of the Participant’s Service by the Company or the Employer (for any
reason whatsoever and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any) and, in consideration
of the grant of the Restricted Stock Units to which the Participant is otherwise
not entitled, the Participant irrevocably agrees never to institute any claim
against the Company or the Employer, waives the ability, if any, to bring any
such claim and releases the Company and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Participant will be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claims;

 

(l)                                     unless otherwise provided in the Plan or
by the Company in its discretion, the Restricted Stock Units and the benefits
evidenced by this Agreement do not create any entitlement to have the Restricted
Stock Units or any such benefits transferred to, or assumed by, another company
nor to be exchanged, cashed out or substituted for, in connection with any
corporate transaction affecting the shares of the Company; and

 

(m)                             neither the Company, the Employer nor any
Subsidiary or Affiliate shall be liable for any foreign exchange rate
fluctuation between the Participant’s local currency and the United States
Dollar or the Swiss Franc, as applicable, that may affect the value of the
Restricted Stock Units or of any amounts due to the Participant pursuant to the
settlement of the Restricted Stock Units or the subsequent sale of any Shares
acquired upon settlement.

 

14.                               Data Privacy.

 

(a)                                 The Participant hereby consents to the
collection, processing, use and transfer, in electronic or other form, of the
Participant’s personal information (the “Data”) regarding the Participant’s
employment, the nature and amount of the Participant’s compensation and the fact
and conditions of the Participant’s participation in the Plan (including the
Participant’s name, home address, telephone number, date of birth, social
insurance number or other identification number, compensation, nationality and
job title, details of all options, shares or other entitlement to securities
awarded, canceled, exercised, vested, unvested or outstanding under the Plan or
predecessor plans), by and among the Company and one or more its Subsidiaries
and Affiliates, for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan and in calculating the cost
of the Plan.

 

(b)                                 The Participant further consents to the
transfer of the Data to UBS AG and/or its affiliates (“UBS”), or to any other
third parties assisting in the implementation, administration and management of
the Plan, or in calculating the costs of the Plan, including any other third
party assisting with the settlement of Restricted Stock Units under the Plan or
with whom Shares acquired upon settlement of the Restricted Stock Units or cash
from the sale of such Shares may be deposited.  The Participant further consents
to the processing, possession, use and transfer of the Data by UBS and such
other third parties for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan and in calculating the cost
of the Plan.

 

(c)                                  The Participant understands and agrees that
the recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ countries may have different data privacy

 

6

--------------------------------------------------------------------------------

 

laws and protections than the Participant’s country, and the Participant
consents to the transfer of the Data to such countries.  Furthermore, the
Participant acknowledges and understands that the transfer of the Data to the
Company or any of its Subsidiaries or Affiliates, or to UBS or any such third
parties, is necessary for the Participant’s participation in the Plan.  The
Participant understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data or require any
necessary amendments to Data or withdraw the consents herein, in any case
without cost, by contacting the Participant’s local human resources
representative in writing.

 

(d)                                 Further, the Participant understands that he
or she is providing the consents herein on a purely voluntary basis.  If the
Participant does not consent, or later seeks to revoke his or her consent, the
Participant’s employment status or service and career with the Employer will not
be adversely affected; the only adverse consequence of refusing or withdrawing
consent is that the Company would not be able to grant Restricted Stock Units or
other equity awards to the Participant or administer or maintain such awards.
Therefore, the Participant acknowledges that withdrawal of consent may affect
the Participant’s ability to realize benefits from the Restricted Stock Units,
and the Participant’s ability to participate in the Plan.

 

15.                               Exchange Control Acknowledgement.  Local
foreign exchange laws may affect the grant of the Restricted Stock Units, the
receipt of Shares upon settlement of the Restricted Stock Units, the sale of
Shares received upon settlement of the Restricted Stock Units and/or the receipt
of dividends or dividend equivalents (if any).  Such laws may affect the
Participant’s ability to hold funds outside of the Participant’s country and may
require the repatriation of any cash, dividends or dividend equivalents received
in connection with the Restricted Stock Units.  The Participant is responsible
for being aware of  and satisfying any exchange control requirements that may be
necessary in connection with the Restricted Stock Units.  Neither the Company
nor any of its Subsidiaries or Affiliates will be responsible for such
requirements or liable for the failure on the Participant’s part to know and
abide by the requirements that are the Participant’s responsibility.  The
Participant should consult with his or her own personal legal advisers to ensure
compliance with local laws.

 

16.                               Adjustments Upon Changes in Capitalization. 
In the event of a declaration of a stock dividend, a stock split, combination or
reclassification of shares, extraordinary dividend of cash and/or assets,
recapitalization, reorganization or any similar event affecting the Shares or
other securities of the Company, the Administrator shall equitably adjust the
number and kind of Restricted Stock Units or other securities which are subject
to this Agreement, in order to reflect such change and thereby preclude a
dilution or enlargement of benefits under this Agreement.

 

17.                               Entire Agreement; Governing Law.  The Plan,
this Agreement [AS APPLICABLE: (including Addendum A) and any COC Severance
Agreement] constitute the entire agreement of the parties with respect to the
subject matter of this Agreement and supersede in their entirety all prior
undertakings and agreements of the Company and the Participant with respect to
the subject matter of this Agreement.  This Agreement is governed by the
internal substantive laws, but not the choice of law rules of Switzerland (the
Company’s jurisdiction of organization).

 

18.                               Language.  If the Participant has received
this Agreement or any other document related to the Plan translated into a
language other than English and if the meaning of the translated version is
different than the English version, the English version will control.

 

19.                               Electronic Delivery.  The Company may, in its
sole discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means.  The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line

 

7

--------------------------------------------------------------------------------


 

or electronic system established and maintained by the Company or a third party
designated by the Company.

 

20.                               Severability.  The provisions of this
Agreement are severable and if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining
provisions shall nevertheless be binding and enforceable.

 

21.                               Appendix.  The Restricted Stock Units and any
Shares subject to the Restricted Stock Units shall be subject to any special
terms and conditions set forth in the Appendix to this Agreement for the
Participant’s country.  Moreover, if the Participant relocates to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to the Participant, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative reasons.  The Appendix constitutes part of this Agreement.

 

22.                               Imposition of Other Requirements.  The Company
reserves the right to impose other requirements on the Participant’s
participation in the Plan, on the Restricted Stock Units and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require the Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

*   *   *

 

By the Participant’s agreement to this Agreement, the Participant agrees that
the Restricted Stock Units are granted under and governed by the terms and
conditions of the Plan and this Agreement.  The Participant has reviewed the
Plan and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of the Plan and Agreement.  The Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Agreement.

 

In order to agree to this Agreement, please click “I Agree” below.

 

8

--------------------------------------------------------------------------------


 

LOGITECH INTERNATIONAL S.A. 2006 STOCK INCENTIVE PLAN

 

[AS APPLICABLE:  ADDENDUM A

 

Change in Control Severance Provisions

 

The following provisions shall be incorporated into the Performance Share Unit
Agreement to which this Addendum A is attached.  To the extent any capitalized
terms used in this Addendum A are not defined, they shall have the meanings
given to them in the Agreement or the Plan, as applicable.

 

(a)                                 Acceleration of Vesting.  All Restricted
Stock Units shall immediately vest if the Company is subject to a Change in
Control before the Participant experiences a Separation from Service and either
of the following events occurs:

 

(i)                                     An Involuntary Termination within 12
months after such Change in Control.

 

(ii)                                  a Demotion within 12 months after such
Change in Control followed by a Separation from Service by the Participant due
to a resignation of employment with the Company or Employer by the Participant
within 60 days after the Participant has satisfied the Service Period
Requirement.

 

The vested percentage of such Restricted Stock Units shall be determined
pursuant to Section (b) of this Addendum A.

 

(b)                                 If Section (a) of this Addendum A applies,
the vested percentage of the Restricted Stock Units subject to this Award shall
be determined as soon as reasonably practicable, and no later than thirty (30)
days, after the Separation from Service.  If the Change in Control occurs within
twelve (12) months after the Grant Date set forth in Section 1 of the Agreement
(the “Grant Date”), then the vested percentage of the Restricted Stock Units
subject to this Award shall be one hundred percent (100%).  If the Change in
Control occurs more than twelve (12) months after the Grant Date, then the
vested percentage of the Restricted Stock Units subject to this Award shall be
determined pursuant to Section 2 of the Agreement as if the Performance Period
had ended on the date of the Change in Control.  The Compensation Committee of
the Board of Directors of the Company’s successor (the “Successor Committee”)
shall determine in good faith the Company’s TSR Percentile Rank as of the date
of the Change in Control, and its determination shall be conclusive and binding
on the Participant and the Company’s successor.  The Successor Committee, in its
sole discretion and in good faith, may make appropriate adjustments in the
vesting conditions set forth in Section 2(a) of the Agreement in order to
account for extraordinary events, including (without limitation) any effects
related to the Change in Control.

 

(c)                                  Settlement.  All unvested Restricted Stock
Units that vest pursuant to Section (a) above shall be settled in accordance
with Section 3 of the Agreement, provided that “Vesting Date” for purposes of
Section 3 of the Agreement shall mean the earlier of the date of an Involuntary
Termination under Section (a)(i) of this Addendum A or the date the Service
Period Requirement of Section (a)(ii) of this Addendum A has been satisfied.

 

(d)                                 Definitions.  The following definitions
shall apply for purposes of this Addendum A:

 

(i)                                     Base Salary.  The term “Base Salary”
shall mean the greater of (i) the Participant’s annual base salary, as in effect
immediately prior to the Participant’s

 

A-1

--------------------------------------------------------------------------------


 

termination of employment with the Company or Employer, or (ii) the
Participant’s annual base salary as in effect on the effective date of the COC
Severance Agreement.

 

(ii)                                  Cause.  The term “Cause” shall mean
(A) any act of personal dishonesty taken by the Participant in connection with
his or her responsibilities as a Participant that is intended to result in
substantial personal enrichment of the Participant, (B) the Participant’s
conviction of a felony that the Board reasonably believes has had or will have a
material detrimental effect on the Company’s reputation or business, (C) a
willful act by the Participant that constitutes misconduct and is injurious to
the Company or (D) continued willful violations by the Participant of the
Participant’s obligations to the Company after there has been delivered to the
Participant a written demand for performance from the Company that describes the
basis for the Company’s belief that the Participant has not substantially
performed his or her duties.

 

(iii)                               Change in Control.  The term “Change in
Control” shall mean the occurrence of any of the following events:

 

(A)                               A merger or consolidation of the Company with
any other entity, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation;

 

(B)                               The complete liquidation of the Company;

 

(C)                               The sale or other disposition by the Company
of all or substantially all of the Company’s assets; or

 

(D)                               Any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) becoming the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 50% or more of the total voting power
represented by the Company’s then outstanding voting securities.

 

(iv)                              Demotion.  “Demotion” shall mean a material
reduction of the Participant’s duties, position or responsibilities relative to
the Participant’s duties, position or responsibilities in effect immediately
prior to such reduction, without the Participant’s express written consent. 
Such reduction shall not be considered a “Demotion” unless (i) the Participant
gives the Company written notice of such reduction within 90 days after such
reduction occurs and (ii) the Company fails to remedy such reduction within 30
days after receiving the Participant’s written notice.

 

(v)                                 Good Reason.  The term “Good Reason” shall
mean (A) a substantial reduction of the facilities and perquisites (including
office space and location) available to the Participant immediately prior to
such reduction, without the Participant’s express written consent and without
good business reasons, (B) a material reduction of the Participant’s Base
Salary, (C) a material reduction in the kind or level of Participant benefits to
which the Participant is entitled immediately prior to such reduction, with the

 

A-2

--------------------------------------------------------------------------------


 

result that the Participant’s overall benefits package is significantly reduced,
(D) the relocation of the Participant to a facility or location more than 30
miles from his or her current location, without the Participant’s express
written consent, or (E) the Company’s failure to obtain the assumption by any
successor of the Company of any COC Severance Agreement (to the extent
contemplated under such COC Severance Agreement).  Clause (C) above shall not
apply in the event of any reduction of the amount of the bonus actually paid but
shall apply in the event of a material reduction of the target bonus or bonus
opportunity.  A condition shall not be considered “Good Reason” unless the
Participant gives the Company (or a successor of the Company, if applicable)
written notice of such condition within 90 days after such condition comes into
existence and the Company (or a successor of the Company, if applicable) fails
to remedy such condition within 30 days after receiving the Participant’s
written notice.

 

(vi)                              Involuntary Termination.  The term
“Involuntary Termination” shall mean that a Participant experiences a Separation
from Service caused by (i) a termination by the Company or Employer of the
Participant’s employment with the Company or Employer that is not effected for
Cause or (ii) a resignation by the Participant of his or her employment with the
Company or Employer for Good Reason.

 

(vii)                           Service Period Requirement.  The term “Service
Period Requirement” means that the Participant has remained employed by the
Company or Employer until the earlier to occur of (A) the date twelve (12)
months after the Demotion or (B) the date when the Participant is subject to an
Involuntary Termination.

 

(viii)                        Separation from Service.  The term “Separation
from Service” shall mean a “separation from service,” as defined in the
regulations under Section 409A of the Code.

 

(e)                                  Effect of Change of Control Severance
Agreement.  Notwithstanding any provisions in this Addendum A, the applicable
provisions contained in any COC Severance Agreement shall supersede the
provisions contained in this Addendum A.

 

(f)                                   Effect of Merger.  In the event that the
Company is a party to a merger, consolidation or reorganization, the Restricted
Stock Units subject to this Award shall be subject to Section 16 of the Plan;
provided that any action taken pursuant to Section 16 of the Plan shall either
(i) preserve the exemption of this Award from Section 409A of the Code or
(ii) comply with Section 409A of the Code.]

 

A-3

--------------------------------------------------------------------------------


 

LOGITECH INTERNATIONAL S.A. 2006 STOCK INCENTIVE PLAN

APPENDIX

ADDITIONAL TERMS AND CONDITIONS OF

PERFORMANCE SHARE UNIT AGREEMENT

 

This Appendix includes additional terms and conditions that govern the
Restricted Stock Units granted to the Participant under the Plan if the
Participant resides in one of the countries listed below.  Capitalized terms
used but not defined in this Appendix shall have the meanings set forth in the
Plan and/or the Agreement.

 

This Appendix also includes information regarding securities law and other
issues of which the Participant should be aware with respect to participation in
the Plan.  The information is based on the securities law and other laws in
effect in the respective countries as of November 2012.  Such laws are often
complex and change frequently.  As a result, the Company strongly recommends
that the Participant not rely on the information in this Appendix as the only
source of information relating to the consequences of the Participant’s
participation in the Plan because the information may be out of date at the time
that the Restricted Stock Units vest or the Participant sells Shares acquired
under the Plan.

 

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of a particular result.  Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.

 

Finally, if the Participant is a citizen or resident of a country other than the
one in which the Participant currently working or transfers employment between
countries after the Grant Date, the Participant may be subject to the special
terms and conditions for more than one country and/or the information for more
than one country may be applicable to the Participant. It is also possible that
the special terms and conditions and the information may not be applicable to
the Participant in such a case.

 

--------------------------------------------------------------------------------
